243 Ga. 699 (1979)
256 S.E.2d 379
FLAKES
v.
THE STATE.
34886.
Supreme Court of Georgia.
Submitted May 4, 1979.
Decided May 30, 1979.
Jerry M. Daniel, for appellant.
Richard E. Allen, District Attorney, Patricia Warren, Assistant District Attorney, for appellee.
UNDERCOFLER, Presiding Justice.
Appellant was convicted of operating a motor vehicle after his driver's license had been revoked under Code Ann. § 68B-308 "Determination of Habitual Violators." We affirm.
1. The evidence supports the verdict. Appellant testified he received notice dated January 24, 1977, by registered mail that he had been declared an habitual violator and that his driver's license had been revoked. A state trooper testified appellant was driving a motor vehicle without a valid license on October 16, 1977, when appellant was arrested for alleged DUI and speeding.
2. The indictment was not vague and unconstitutional for failure to specify the prior violations for which appellant was declared an habitual violator. Appellant's conviction here is for operating a motor vehicle while his driver's license was revoked as an habitual violator. Code Ann. § 68B-308 (c). Weaver v. State, 242 Ga. 8 (247 SE2d 749) (1978).
3. The prior convictions for which appellant was declared an habitual violator are not former jeopardy which bar this conviction. This is a separate offense of operating a motor vehicle after a driver's license has been revoked. Weaver v. State, supra. State v. Gilder, 242 Ga. 285 (248 SE2d 659) (1978) and Carnes v. State, 242 Ga. 286 (248 SE2d 660) (1978) are inapposite. In those cases the offenses under which the defendant was declared an habitual violator and his license revoked were part of the same criminal transaction for which a conviction was sought under Code Ann. § 68B-308(c). In the instant case the prosecution under Code Ann. § 68B-308(c) was for a later offense of driving a motor vehicle after the *700 revocation of appellant's driver's license.
Judgment affirmed. All the Justices concur.